            Case 1:21-cv-10306-JGD Document 6 Filed 03/23/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



RUSSELL ROSE,                      )
                                   )                 CIVIL ACTION
           Plaintiff,              )                 NO 21-10306-JGD
                                   )
        v.                         )
                                   )
FEDERAL BUREAU OF PRISONS, et al., )
                                   )
           Defendants.             )


                                            ORDER

                                         March 23, 2021

DEIN, U.S.M.J.

       On February 21, 2021, Russell Rose (“Rose”), an inmate confined to FMC Devens

(“Devens”), filed a pro se complaint against multiple Devens officials and employees pursuant to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S 388 (1971).

       On February 24, 2021, Rose was ordered either to pay the fee or seek leave to proceed in

forma pauperis. On March 22, 2021, Rose paid the $402.00 filing fee.

Accordingly:

       1.      The Clerk shall issue summons for service of the complaint on the Federal Bureau

of Prisons and Warden A. Boncher, and the plaintiff shall serve the summons, complaint, consent

package, and this Order in accordance with Rule 4 of the Federal Rules of Civil Procedure.

       2.      At this time, summonses will not issue as to the defendants identified as

“unknown” defendants. If, through discovery, Rose discovers the true name of the unknown

defendants, he “should act promptly to amend the complaint to substitute the correct parties and
            Case 1:21-cv-10306-JGD Document 6 Filed 03/23/21 Page 2 of 2




to dismiss any baseless claims.” Martinez-Rivera v. Sanchez Ramos, 498 F.3d 3, 8 n.5 (1st Cir.

2007). He may then also file a motion for issuance of a summons for these defendants.

       3.      Because the filing fee has been paid, Rose is required to arrange for service of the

summons and complaint pursuant to Rule 4 of the Federal Rules of Civil Procedure.

Pursuant to Rule 4(d) of the Federal Rules of Civil Procedure, plaintiffs may choose an alternative

to serving the defendants with the summons and complaint by offering the defendants the option

to waive service of the summons. See Fed. R. Civ. P. 4(d). The Clerk shall provide Rose with a

courtesy copy of the complaint and the following forms: (1) Notice of Lawsuit and Request to

Waive Service of Summons (form AO 398) and (2) Waiver of the Service of Summons (form AO

399). Because Rose is not proceeding in forma pauperis, the U.S. Marshals Service will not be

ordered to effect service of process and advance the costs of service. 1

       4.      The plaintiff shall have 90 days from the date of the issuance of the summons to

complete service.

                                                      SO ORDERED.


                                                       /s/ Judith Gail Dein
                                                      Judith Gail Dein
                                                      U.S. Magistrate Judge




       1
         If Rose seeks to have service of process effected by the U.S. Marshals Service, he must
submit a motion for leave to proceed in forma pauperis accompanied by a copy of his prison
account statement along with a motion for service by the U.S. Marshal Service.


                                                  2
